DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/2022.

Applicant's election with traverse of Group II, claims 11-15, in the reply filed on 2/14/2022 is acknowledged.  The traversal is on the ground that “the presently claimed invention, as claimed in both Groups I and II, is entirely separate and distinct from that shown in Hadley et al., and the common claimed features of both Groups I and II can be seen as novel and special technical features when compared against the teachings of Hadley et al”.  This is not found persuasive because, as shown in the 102 rejection below, Hadley does teach all the features recited in claim 11. Therefore, claim 11 is anticipated by Hadley and is not considered inventive. Thus, if at least one claim is not considered inventive, there cannot be a shared inventive technical feature in ALL claims, and hence there is a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 depends from a withdrawn claim, claim 1. Thus, claim 15 cannot stand on its own unless amended to be in independent form. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the curing promoter is a curing initiator”, and the claim also recites “preferably an organic peroxide” which is the narrower statement of the range/limitation. The claims are considered indefinite because 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadley (EP 1428650).
Hadley teaches a preform of an elongate reinforcing element for a wind turbine blade, the preform comprising a fiber material, wherein the preform is impregnated with a curing promoter such that the concentration of curing promoter varies spatially within the preform (abstract; paragraphs [0021-0022]).
The limitation “preform of an elongate reinforcing element for a wind turbine blade” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Additionally, the preamble “preform of an elongate reinforcing element for a wind turbine blade” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble 
	Regarding claim 5, Hadley teaches the preform comprising at least one fiber layer or fiber fabric (paragraph [0031]).
	Regarding claim 6, Hadley teaches the curing promoter being a curing accelerator comprising a transition metal (paragraphs [0020-0022] and [0037]).
Regarding claim 10, claim 10 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Hadley clearly teaches all the structural limitations of the claimed preform. Accordingly, the preform of Hadley is capable of performing the intended use recited in claim 10. 

	
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hadley fails to teach or suggest the distinct features recited in dependent claims 12-14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781